UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 9/30/11 (Unaudited) REPURCHASE AGREEMENTS (30.5%) (a) Principal amount Value Interest in $295,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Citigroup Global Markets, Inc. due October 3, 2011 - maturity value of $11,000,092 for an effective yield of 0.10% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.003% to 5.211% and due dates ranging from December 1, 2020 to July 1, 2041, valued at $300,900,001) $11,000,000 $11,000,000 Interest in $93,409,000 joint tri-party repurchase agreement dated September 30, 2011 with Deutsche Bank Securities, Inc. due October 3, 2011 - maturity value of $10,010,058 for an effective yield of 0.07% (collateralized by United States Treasury notes with a coupon rate of 2.25% and a due date of July 31, 2018, valued at $95,277,239) 10,010,000 10,010,000 Interest in $420,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Goldman Sachs & Co. due October 3, 2011 - maturity value of $11,000,046 for an effective yield of 0.05% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.458% to 6.00% and due dates ranging from April 1, 2026 to September 1, 2041, valued at $428,400,000) 11,000,000 11,000,000 Interest in $56,000,000 joint tri-party repurchase agreement dated September 30, 2011 with JPMorgan Securities, Inc. due October 3, 2011 - maturity value of $6,000,090 for an effective yield of 0.18% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.625% to 10.75% and due dates ranging from June 1, 2013 to October 1, 2040, valued at $58,802,622) 6,000,000 6,000,000 Interest in $130,000,000 joint tri-party repurchase agreement dated September 30, 2011 with JPMorgan Securities, Inc. due October 3, 2011 - maturity value of $11,000,083 for an effective yield of 0.09% (collateralized by various Federal National Mortgage Association securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from April 1, 2012 to October 1, 2041, valued at $132,600,769) 11,000,000 11,000,000 Interest in $460,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Merrill Lynch & Co., Inc. due October 3, 2011 - maturity value of $10,000,067 for an effective yield of 0.08% (collateralized by Government National Mortgage Association securities with a coupon rate of 4.50% and a due date of May 20, 2041, valued at $469,200,001) 10,000,000 10,000,000 Interest in $314,000,000 joint tri-party term repurchase agreement dated September 27, 2011 with Barclays Capital, Inc. due October 4, 2011, 0.07% (collateralized by various mortgage-backed secuirites with coupon rates ranging from 2.151% to 5.953% and due dates ranging from April 1, 2035 to August 1, 2041, valued at $320,280,000) (TR) 2,800,000 2,800,000 Interest in $286,500,000 joint tri-party term repurchase agreement dated September 27, 2011 with Citigroup Global Markets, Inc. due October 4, 2011, 0.12% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.495% to 6.039% and due dates ranging from May 15, 2025 to September 20, 2041, valued at $292,447,981) (TR) 5,500,000 5,500,000 Interest in $150,000,000 joint tri-party term repurchase agreement dated September 28, 2011 with Deutsche Bank Securities, Inc. due October 5, 2011, 0.09% (collateralized by various Federal Home Loan Mortgage Corporation securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from January 1, 2026 to March 1, 2040, valued at $153,000,000) (TR) 5,500,000 5,500,000 Interest in $150,000,000 joint tri-party term repurchase agreement dated September 28, 2011 with Goldman Sachs & Co. due October 5, 2011, 0.10% (collateralized by various Government National Mortgage Association securities with coupon rates ranging from 4.00% to 5.50% and due dates ranging from July 15, 2026 to April 20, 2041, valued at $153,000,001) (TR) 5,500,000 5,500,000 Interest in $6,000,000 tri-party term repurchase agreement dated September 1, 2011 with Merrill Lynch & Co., Inc. due November 4, 2011, 0.27% FRN (collateralized by various corporate bonds and notes with coupon rates ranging from 1.85% to 7.625% and due dates ranging from January 15, 2014 to October 1, 2018, valued at $6,300,000) (TR) 6,000,000 6,000,000 Total repurchase agreements (cost $84,310,000) ASSET-BACKED COMMERCIAL PAPER (19.4%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.160 10/7/11 $1,400,000 $1,399,960 Bryant Park Funding, LLC 0.170 10/20/11 2,900,000 2,899,740 CAFCO, LLC 0.150 10/11/11 1,400,000 1,399,942 CHARTA, LLC 0.170 10/14/11 1,400,000 1,399,914 CIESCO LP 0.170 10/27/11 1,400,000 1,399,828 CRC Funding, LLC 0.170 10/28/11 1,400,000 1,399,822 Fairway Finance, LLC (Canada) 0.200 11/4/11 2,600,000 2,599,509 Fairway Finance, LLC (Canada) 0.200 10/19/11 1,750,000 1,749,825 Falcon Asset Securitization Co., LLC 0.160 10/11/11 600,000 599,973 Falcon Asset Securitization Co., LLC 0.130 10/5/11 2,200,000 2,199,968 FCAR Owner Trust I 0.200 10/5/11 2,540,000 2,539,944 Govco, LLC 0.170 10/20/11 1,400,000 1,399,874 Jupiter Securitization Co., LLC 0.140 10/28/11 2,800,000 2,799,706 Liberty Street Funding, LLC (Canada) 0.260 11/21/11 1,100,000 1,099,595 Liberty Street Funding, LLC (Canada) 0.250 11/14/11 1,100,000 1,099,664 Liberty Street Funding, LLC (Canada) 0.190 10/12/11 2,100,000 2,099,878 Manhattan Asset Funding Co., LLC (Japan) 0.260 10/11/11 2,250,000 2,249,838 Manhattan Asset Funding Co., LLC (Japan) 0.250 10/17/11 700,000 699,922 Old Line Funding, LLC 0.250 11/3/11 1,800,000 1,799,588 Old Line Funding, LLC 0.170 10/28/11 1,000,000 999,873 Straight-A Funding, LLC 0.190 11/14/11 3,000,000 2,999,303 Straight-A Funding, LLC 0.190 11/3/11 2,900,000 2,899,495 Straight-A Funding, LLC 0.160 10/4/11 1,450,000 1,449,981 Straight-A Funding, LLC 0.160 10/3/11 1,500,000 1,499,987 Thunder Bay Funding, LLC 0.190 10/24/11 1,300,000 1,299,842 Thunder Bay Funding, LLC 0.170 10/12/11 1,500,000 1,499,922 Variable Funding Capital Co., LLC 0.180 10/18/11 1,000,000 999,915 Victory Receivables Corp. (Japan) 0.310 12/13/11 1,700,000 1,698,931 Victory Receivables Corp. (Japan) 0.240 10/18/11 1,927,000 1,926,782 Victory Receivables Corp. (Japan) 0.220 10/25/11 600,000 599,912 Working Capital Management Co. (Japan) 0.310 10/4/11 1,400,000 1,399,964 Working Capital Management Co. (Japan) 0.240 10/3/11 1,400,000 1,399,981 Total asset-backed commercial paper (cost $53,510,378) COMMERCIAL PAPER (16.2%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.351 2/2/12 $3,250,000 $3,246,080 Barclays Bank PLC (United Kingdom) 0.200 10/6/11 1,300,000 1,299,964 Barclays Bank PLC/Cayman (Cayman Islands) 0.200 10/6/11 200,000 199,994 Canadian Imperial Holdings, Inc. 0.160 11/7/11 1,380,000 1,379,773 Canadian Imperial Holdings, Inc. 0.140 10/5/11 1,380,000 1,379,979 Citigroup Funding, Inc. 0.250 10/12/11 1,400,000 1,399,893 Commonwealth Bank of Australia (Australia) 0.481 3/19/12 700,000 698,413 Commonwealth Bank of Australia (Australia) 0.205 10/4/11 1,600,000 1,599,973 Commonwealth Bank of Australia 144A (Australia) 0.366 6/8/12 2,000,000 2,000,000 DnB NOR Bank ASA (Norway) 0.262 12/7/11 3,900,000 3,898,097 DnB NOR Bank ASA (Norway) 0.210 10/20/11 350,000 349,961 General Electric Capital Corp. 0.230 12/30/11 1,400,000 1,399,195 General Electric Capital Services 0.230 1/19/12 1,400,000 1,399,016 HSBC USA, Inc. (United Kingdom) 0.220 12/27/11 1,400,000 1,399,256 HSBC USA, Inc. (United Kingdom) 0.200 12/12/11 1,100,000 1,099,560 HSBC USA, Inc. (United Kingdom) 0.190 11/28/11 1,700,000 1,699,480 ING (US) Funding, LLC 0.160 10/5/11 1,000,000 999,982 Nordea North America, Inc. (Sweden) 0.270 11/3/11 300,000 299,926 Nordea North America, Inc. (Sweden) 0.225 10/21/11 4,000,000 3,999,500 Royal Bank of Scotland Group PLC (United Kingdom) 0.170 10/3/11 1,400,000 1,399,987 State Street Corp. 0.250 12/8/11 1,500,000 1,499,292 State Street Corp. 0.200 12/7/11 1,250,000 1,249,535 Texas Instruments, Inc. 0.150 11/8/11 1,400,000 1,399,778 Toronto-Dominion Holdings USA, Inc. (Canada) 0.150 10/17/11 800,000 799,947 Toyota Credit Canada, Inc. (Canada) 0.240 10/17/11 1,420,000 1,419,849 Toyota Credit Canada, Inc. (Canada) 0.180 11/15/11 1,500,000 1,499,663 Wal-Mart Stores, Inc. 0.080 10/11/11 2,800,000 2,799,938 Westpac Banking Corp. 144A (Australia) 0.280 12/20/11 1,500,000 1,499,067 Westpac Banking Corp./NY 144A (Australia) 0.300 1/11/12 1,500,000 1,498,725 Total commercial paper (cost $44,813,823) MUNICIPAL BONDS AND NOTES (14.2%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (0.4%) Yale University Commercial Paper 0.190 1/18/12 P-1 $1,000,000 $999,340 Indiana (2.2%) Indiana State Finance Authority VRDN, Ser. A-3 (M) 0.200 2/1/37 VMIG1 600,000 600,000 Indiana State Finance Authority VRDN, Ser. A (M) 0.130 2/1/35 VMIG1 1,500,000 1,500,078 Saint Joseph County Commercial Paper (University of Notre Dame) 0.240 12/1/11 P-1 1,000,000 999,393 Saint Joseph County Commercial Paper (University of Notre Dame) 0.152 10/3/11 P-1 1,000,000 999,858 Trinity Health Corporation Commercial Paper 0.160 10/7/11 P-1 2,000,000 1,999,947 Kentucky (0.8%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.120 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (2.6%) Howard County Commercial Paper 0.150 10/31/11 P-1 2,400,000 2,400,000 Howard County Commercial Paper 0.150 10/31/11 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. A 0.130 11/1/11 P-1 750,000 750,000 Johns Hopkins University Commercial Paper, Ser. B 0.140 11/1/11 P-1 1,000,000 1,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.130 10/4/11 P-1 2,500,000 2,500,000 Massachusetts (1.4%) Harvard University Commercial Paper 0.180 10/3/11 P-1 500,000 499,995 Harvard University Commercial Paper 0.140 11/15/11 P-1 3,500,000 3,499,388 Michigan (0.4%) University of Michigan VRDN (Hospital & Health), Ser. B (M) 0.100 12/1/37 VMIG1 1,000,000 1,000,000 Nevada (0.5%) Truckee Meadows Water Authority Commercial Paper, Ser. 06-B (Lloyds TSB Bank PLC/New York (LOC)) 0.150 10/6/11 P-1 1,400,000 1,400,000 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority VRDN (University of New Hampshire), Ser. B-2 (M) 0.140 7/1/33 VMIG1 495,000 495,000 New York (0.7%) Trustees of Columbia University (The) Commercial Paper 0.150 10/13/11 P-1 2,000,000 1,999,900 North Carolina (0.2%) Wake County VRDN, Ser. B (M) 0.120 3/1/24 VMIG1 500,000 500,000 Ohio (0.4%) Columbus, Sewer VRDN, Ser. B (M) 0.100 6/1/32 VMIG1 1,000,000 1,000,000 Pennsylvania (0.2%) Chester County Industrial Development Auth. VRDN (Archdiocese Philadelphia) (M) 0.130 7/1/31 VMIG1 700,000 700,000 Tennessee (0.6%) Metropolitan Government Nashville & Davidson County, Health & Educational Facilities Board VRDN (Vanderbilt University), Ser. A-1 (M) 0.080 10/1/44 VMIG1 1,750,000 1,750,000 Texas (1.5%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.140 12/7/11 P-1 1,500,000 1,500,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.140 11/1/11 P-1 1,250,000 1,250,000 Harris County, Health Facilities Development Authority VRDN (Texas Childrens), Ser. B-1 (M) 0.150 10/1/29 VMIG1 485,000 485,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.140 12/7/11 P-1 1,000,000 1,000,000 Utah (1.0%) Murray City, Hospital VRDN (IHC Health Services, Inc.), Ser. B (M) 0.130 5/15/37 VMIG1 2,800,000 2,800,000 Virginia (1.1%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.150 11/2/11 P-1 3,000,000 3,000,000 Total municipal bonds and notes (cost $39,227,899) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.4%) (a) Yield (%) Maturity date Principal amount Value Bank of America Corp. FDIC guaranteed notes, MTN, Ser. L (k) 2.100 4/30/12 $5,700,000 $5,762,856 Federal Home Loan Bank discount notes 0.110 2/17/12 515,000 514,781 Federal Home Loan Bank discount notes 0.075 12/19/11 700,000 699,885 Federal Home Loan Mortgage Corp. discount notes 0.110 12/1/11 1,640,000 1,639,694 Federal Home Loan Mortgage Corp. discount notes 0.090 12/21/11 2,000,000 1,999,595 Federal Home Loan Mortgage Corp. discount notes 0.070 11/2/11 1,000,000 999,938 Federal National Mortgage Association discount notes 0.100 10/12/11 1,900,000 1,899,942 Federal National Mortgage Association discount notes 0.090 12/30/11 1,215,000 1,214,727 General Electric Capital Corp. FDIC guaranteed notes, FRN, MTN, Ser. G 0.000 12/9/11 1,403,000 1,405,657 General Electric Capital Corp. FDIC guaranteed notes, MTN Ser. G (k) 3.000 12/9/11 1,316,000 1,322,718 Wells Fargo & Co. FDIC guaranteed notes (k) 3.000 12/9/11 3,000,000 3,015,208 Total U.S. Government Agency Obligations (cost $20,475,001) SHORT-TERM INVESTMENT FUND (5.1%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 14,180,612 $14,180,612 Total short-term investment fund (cost $14,180,612) CERTIFICATES OF DEPOSIT (3.9%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.250 11/16/11 $1,110,000 $1,110,000 National Australia Bank/New York FRN (Australia) 0.235 10/6/11 4,250,000 4,250,000 Svenska Handelsbanken/New York, NY (Sweden) 0.200 10/6/11 680,000 679,940 Toronto-Dominion Bank/NY (Canada) 0.235 11/10/11 3,500,000 3,500,000 Westpac Banking Corp./NY (Australia) 0.230 12/9/11 1,250,000 1,249,878 Total certificates of deposit (cost $10,789,818) CORPORATE BONDS AND NOTES (3.1%) (a) Interest rate (%) Maturity date Principal amount Value Kommunalbanken AS sr. unsec. unsub. notes, EMTN, Ser. 1905 (Norway) 5.125 10/14/11 $1,000,000 $1,001,733 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.689 5/15/14 3,925,000 3,925,415 Svenska Handelsbanken/New York, NY 144A FRN (Sweden) (M) 0.376 6/8/17 3,500,000 3,500,000 Total corporate bonds and notes (cost $8,427,148) TIME DEPOSITS (1.5%) (a) Interest rate (%) Maturity date Principal amount Value US Bank, NA/Cayman Islands 0.080 10/3/11 $4,250,000 $4,250,000 Total time deposits (cost $4,250,000) TOTAL INVESTMENTS Total investments (cost $279,984,679) (b) Key to holding's abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes LOC Letter of credit MTN Medium Term Notes VRDN Variable Rate Demand Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $276,078,742. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,764 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $82,038,109 and $67,857,497, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. VRDN are floating-rate securities with a long-term maturity, that carry a coupon that resets every one or seven days. The rates shown are the current interest rates at the close of the reporting period. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.3% Canada 7.1 Australia 6.1 Japan 3.5 Sweden 3.0 United Kingdom 2.5 Norway 1.9 Switzerland 0.5 Cayman Islands 0.1 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $53,510,378 $— Certificates of deposit — 10,789,818 — Commercial paper — 44,813,823 — Corporate bonds and notes — 8,427,148 — Municipal bonds and notes — 39,227,899 — Repurchase agreements — 84,310,000 — Short-term investment fund 14,180,612 — — Time deposits — 4,250,000 — U.S. Government Agency Obligations — 20,475,001 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
